McLAUGHLIN, J.
(dissenting). I concur with Mr. Justice PATTERSON in so far as he holds that the testator intended that his brothers, Samuel and Richard, should take, each separately and in his own right, and not as joint tenant, the property given in the seventh clause of his will, but I cannot concur with him that, subject to the power of appointment given to his widow, the testator intended to substitute children for a parent if the parent died before the gift to him could take effect. I do not think such construction is justified by the language used, nor do I think it gives effect to the testator’s intent. This clause of the will reads as follows:
“Seventh. AH the residue oí my estate and property, of whatsoever nature and wheresoever situate, oí or to which I may die seised, possessed, or entitled, I give, devise, and bequeath the same to the executors oí this, my will, upon trust to.receive the income thereof, and to apply the net income realized therefrom to the use of my wife, Maria L. Hand, during her natural life, and upon her decease to pay over and transfer a part or parts of the principal not exceeding in aggregate ten thousand dollars to such of the then lineal descendants of my wife, or of my father, as by her last will and testament my wife may direct and appoint; and, subject to the life use therein of my wife and the exercise by her of the said power of appointment, I give, devise, and bequeath the beneficial right and title in and to my said residuary estate to my two brothers, Samuel and Ei chard, who, or whose representatives or assigns, are to be entitled to possession and enjoyment thereof upon and after the decease of my wife.”
In this clause it will be noticed that there is an absolute gift to Samuel and Richard, subject only to the provision for the wife, with ■ a limited power of appointment. This must be so, unless it he held that the words “who or whose representatives or assigns,” or some one of them, amount to a substitution of the children or executrix of Samuel (he having died before the testator) for himself. These words, I do not think, amount to a substitution; and to hold that they do is, as it seems to me, to put into the will something which does not there appear, by giving effect and meaning to words not *561sanctioned by common usage or by grammatical or judicial construction. The word “who” plainly only refers to Samuel and Richard, and the same is equally true of the word “whose.” The word “assigns” means only the assigns of Samuel and Richard; and, indeed, this is conceded in the prevailing opinion. We have left, therefore, only one word,—“representatives,”—and it is from this one word alone that it is said the testator intended, in case of the death of one of his brothers before him, to substitute the children for the brother. This goes much farther than any of the cases of which I am aware have heretofore gone, and much farther than I think the court ought to go, unless it is prepared to decree the kind of a will which it thinks the testator ought to have made. The word “rep-resentatives,” in a legal sense, means administrators or executors, and this meaning must be ascribed to that word where a judicial determination of it is sought, unless it can be seen that it was used in a different sense. Griswold v. Sawyer, 125 N. Y. 411, 26 N. E. 464. There is nothing in this will from which it can be determined, or even inferred, that the testator intended to use it other than in the legal sense, and, if 1 am correct in this, then this word refers to the executors or administrators of the brothers after the title to the property given shall have vested in them. Not only this, but to give to this word the meaning ascribed to it in the prevailing opinion makes the clause “who or whose representatives or assigns” self-contradictory; that is, it makes the word ''assigns” refer only to the brothers, while the preceding word “representatives” refers only to the children of the brothers. The testator was an experienced lawyer. He not only knew the correct meaning and use of words, but also their legal effect; and, if we accord such meaning to these words, the intent of the testator is apparent, and the construction of his will easy. The gift is in terms to Samuel and Richard. They were the ones whom the testator had in mind, and the ones whom he desired to make the objects of his bounty. He knew that the gift to them would vest immediately upon his death, but “the possession and enjoyment” of the property given would be postponed until the death of his widow. Intermediate the vesting and the death of the widow, he desired that his brothers might enjoy the property given, so far as possible, either b)r a sale,—hence the use of the word “assigns” ; or, in case of death, by the same passing to their respective estates,—hence the use of the word “representatives.” This construction, it seems to me, is not only the natural and logical one, but is gne which is borne out by a consideration of the whole will. In the second clause of the will it will be observed that the testator there provides, where certain lands are given, that, “in case of the decease of either of my two brothers before me, I devise the share of my said real estate so intended for him to his children who survive me.” Here is an accurately expressed substitution, and it cannot be supposed that an experienced lawyer, who would thus carefully express substitution of children for their father in one clause of his will, if he intended a like substitution in another would leave the same to be inferred from words of at least doubtful meaning, or to depend upon a strained construction of them.
*562I am of the opinion that the gift in the seventh clause is to Samuel and Richard, one-half to each. Samuel having died during the lifetime of the testator, caused the interest given to him to lapse, and as to that interest the testator died intestate, and judgment should be directed accordingly.